Title: Anthony Morris to James Madison, 6 September 1826
From: Morris, Anthony
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Bolton Farm
                                
                                Sepr. 6. 1826,
                            
                        
                        Your letter of the 31. Ulto was forwarded to, & rec’d by me here yesterday. there seems to be no
                            reason to doubt that the unclaimed dividends on the stock refer’d to belong to the Estate of your Father, whose Executor
                            will be entitle’d to receive the Amount remaining to his Credit on the books of the Treasy, on presenting at the Branch
                            Bank of the U S. at Washington, the customary documents of Executorship, & letter of Atty to receive the same
                            should his personal attendance not be convenient, as the unclaimed dividends are of the Interest only, I presume no
                            trouble need be taken relative to yr renewal of lost certificates, and that the only Act to be done by the Exr will be
                            the Execution of the documents referd to, the forms of which I will request Major Nourse to enclose to you from
                            Washington; which I am sure he will have pleasure in doing, as well as in receiving & remitting the Amt, or doing
                            whatever else may be requisite on the Subject in my absence on my annual visit to my family here, be assured Sir, that
                            neither he nor I shall consider anything a trouble that can be done by Us in the Execution of your Requests, I beg leave
                            to renew my most respectful remembrances to Mrs. Madison, and am Ever very Sincerely Yr. Mo. Obt. St.
                        
                            
                                Anthony Morris
                            
                        
                    